Citation Nr: 9916777	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a January 1997 Board decision.  The veteran 
perfected an appeal of that decision to the United States 
Court of Appeals for Veterans Claims (Court).  An October 
1998 Court order vacated the January 1997 Board decision and 
remanded this claim to the Board.


FINDING OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing has been developed.

2.  The evidence shows that the veteran has permanent and 
total disability due to the loss of use of one foot together 
with a lumbar spine injury which so affects his balance or 
propulsion as to preclude locomotion without the use of 
canes.

3.  The veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations is precluded as he meets the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.



CONCLUSION OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 
38 C.F.R. § 3.809 (1998).

2.  The veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations lacks legal merit and entitlement under the 
law and must be denied and his appeal to the Board 
terminated.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§ 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing are met.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and his claim is granted.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval or 
air service after April 20, 1898, is 
required. Benefits are not restricted to 
veterans with wartime service, and

(b) Disability.  The disability must have 
been incurred or aggravated as the result 
of service as indicated in paragraph (a) 
of this section and the veteran must be 
entitled to compensation for permanent 
and total disability due to:  (1) The 
loss, or loss of use, of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (4) The loss or loss of use of one 
lower extremity together with the loss of 
loss of use of one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809 (1998).

"Preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (1998).

The assistance referred to in § 3.809 will not be available 
to any veteran more than once.  38 C.F.R. § 3.809(c) (1998).

The Board notes that this claim was previously before the 
Board and was the subject of a January 1997 Board decision.  
The veteran perfected an appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An October 1998 Court order vacated the January 1997 Board 
decision and remanded this claim to the Board.

Subsequent to that Board decision, the Board received a 
private examination for aid and attendance which was not 
dated, and a June 1998 letter from the same private 
physician.  The letter indicates that the veteran has severe 
limitation due to a severe lumbar spine disability and a 
right knee disability.  The examination indicates that the 
veteran was unable to walk without an assistive device, 
usually a cane and sometimes a four point walker.  However, 
the examination report indicates that the veteran was able to 
walk very poorly, and only with two canes.  Elsewhere, the 
examination indicates that the veteran "needs 2 canes to 
walk."

The Board notes that the veteran has established entitlement 
to service connection for a lumbar spine injury, herniated 
nucleus pulposus, degenerative joint disease, spinal canal 
stenosis, and right foot drop, evaluated as 60 percent 
disabling.  The veteran has also established entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities, which disability has been found to be permanent 
and total.  In addition, the veteran has established 
entitlement to special monthly compensation by reason of the 
loss of use of one foot.

While the evidence appears to show that the veteran may at 
some times walk with only one cane, the evidence shows that 
he regularly and constantly uses two canes, a walker, or a 
motorized scooter for locomotion.

Based upon that most recently received evidence, and 
considering the definition of "preclude locomotion" which 
allows for occasional locomotion by other methods, the Board 
finds that the veteran has permanent and total disability due 
to the loss of use of one foot together with a lumbar spine 
injury which so affects his balance or propulsion as to 
preclude locomotion without the use of canes.

Accordingly, resolving all benefit of the doubt in the favor 
of the veteran, the Board finds that the most recent evidence 
shows that the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are met, and the veteran's claim therefor is granted.  
38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. § 3.809 
(1998).


II.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.

The veteran contends that the criteria for entitlement to a 
certificate of eligibility for assistance in requiring 
necessary special home adaptations are met.  After a review 
of the record, the Board finds that the veteran's claim lacks 
legal merit and entitlement under the law and must be denied 
and the appeal to the Board terminated.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:

(a) The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under § 3.809 nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C. 2101(a).  A veteran who first 
establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§ 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once. 

(b) The veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss 
or loss of use of both hands.

38 C.F.R. § 3.809a (1998).

The assistance referred to in § 3.809a will not be available 
to any veteran more than once.  38 C.F.R. § 3.809a(c) (1998).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this claim, the Board notes that Section I of this 
decision has established entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing pursuant to 38 C.F.R. § 3.809.  The requirements for 
entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations pursuant to 
38 C.F.R. § 3.809a specifically require that the veteran be 
"not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under § 3.809."  
38 C.F.R. § 3.809a (1998).  Therefore, as the veteran has 
established entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, pursuant 
to 38 C.F.R. § 3.809, the veteran is precluded by regulation 
from establishing entitlement to a certificate of eligibility 
for assistance in acquiring necessary special home 
adaptations pursuant to 38 C.F.R. § 3.809a.

Accordingly, the Board finds that the veteran's claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations lacks legal 
merit and entitlement under the law and must be denied and 
his appeal to the Board terminated.  38 U.S.C.A. §§ 2101, 
5107 (West 1991); 38 C.F.R. § 3.809a (1998).

ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  The 
veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations is denied and the appeal to the Board 
terminated.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

